DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/15/2021 is acknowledged.  The traversal is on the ground(s) that the burden on the Patent Office to consider all of the groups together is less than the burden on Applicants/the public to prosecute/search the applications/patents separately.  This is not found persuasive because a serious search/examination burden exists in this application due to the inventions having a separate status in the art in view of their different classification (e.g. H01M 10/054, 4/366 vs. H01M 10/0567, 4/0452, 4/0445) and their divergent subject matter and due to the invention requiring a different field of search (e.g. searching different classifications of the inventions, using different search resources, and employing different search strategies to address aspects particular to the invention).
The requirement is still deemed proper and is therefore made FINAL.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/15/2021.
Applicant is reminded that some claims may be eligible for rejoinder upon the allowability of product/apparatus claims:  The examiner has required restriction between 

Status of the Claims
The claims received 12/03/2019 have been entered and fully considered.  Claims 1-20 are pending.  Claims 11-20 are withdrawn.  Claims 1-10 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0175382 A1 (“Chou”) in view of US 2017/0352921 A1 (“Nakamoto”).
Regarding claims 1 and 3-4, Chou discloses a fluoride ion battery (Abstract; [0003]) comprising: an anode, a cathode, and a liquid electrolyte (Fig. 2).  The anode is a low potential element or compound, and can be a metal, metal fluoride, or intercalating composition ([0034]).  The cathode can be a metal, metal fluoride, or intercalating composition that has a higher potential than the anode ([0034]).  The metal for the anode comprises an alkaline earth metal ([0044]), an example of which is calcium ([0037]-[0039]).  The cathode comprises a core comprising an active material, and a fluoride-containing shell at least partially surrounding the active material ([0043], [0064], [0071]).  The core may comprise iron, cobalt, copper, and lead ([0044]).  The liquid electrolyte comprises fluoride ions between the anode and the cathode (Fig. 2; [0089]-[0091]).
Chou does not expressly disclose the anode has an outer solid electrolyte interphase layer in contact with the electrolyte.
Nakamoto discloses a fluoride ion battery (Abstract) and teaches forming a solid electrolyte interphase (SEI) on a surface of the active material restraining decomposition of a carbonate-based solvent and restraining the occurrence of side reactions involved in the decomposition of the solvent due to the active fluoride anions to be restrained ([0024]).  The SEI layer is important to improve the charge and discharge efficiency ([0029]).  For these reasons, it would have been obvious to a 
Regarding claim 2, modified Chou discloses the fluoride ion battery of claim 1.  Chou discloses the electrolyte comprises a solvent and discloses examples of bis(2,2,2-trifluoroethyl)ether (BTFE) and diglyme (i.e. bis(2-methoxyethyl) ether) ([0090]).  Furthermore, Chou incorporates the disclosure of U.S. Pat. No. 9,166,249 by reference ([0089]), which discloses 2,2-dimethylpropyltrimethylammonium fluoride (NPTMAF) (i.e. N,N,N-trimethyl-N-neopentylammonium fluoride) (U.S. Pat. No. 9,166,249 at col. 4, lines 17-20).
Regarding claim 8, modified Chou discloses the fluoride ion battery of claim 1.  Chou discloses the core may comprise copper metal and the shell may comprise LaF3 ([0065]).
Regarding claim 9, modified Chou discloses the fluoride ion battery of claim 1.  Chou discloses the thickness of the protective coating (i.e. shell) is chosen so that exchange of F−
Regarding claim 10, modified Chou discloses the fluoride ion battery of claim 1.  Chou discloses the core (in this case the “yolk” in a “yolk-shell” structure) has a diameter between 1 and 500 nm ([0081]).  The dimension would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention because the dimension disclosed by Chou overlaps the dimension as claimed.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  Furthermore, “[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also, In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and MPEP 2144.05.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0175382 A1 (“Chou”) in view of US 2017/0352921 A1 (“Nakamoto”) as applied to claim 1 above, and further in view of J. Mater. Chem., 2009, 19, 4771–4777 (“Tanguy”).
Regarding claims 5-7, modified Chou discloses the fluoride ion battery of claim 1.  Chou and Nakamoto do not expressly disclose the outer solid electrolyte interphase layer is covalently attached to the anode, the outer solid electrolyte interphase layer comprising CF3(CF2)5CH2, CF3(CF2)2CH2, para-tert-butylphenyl, para-methoxyphenyl, para-(dimethylamino)phenyl, para-nitrophenyl, para-trifluoromethylphenyl, or a combination thereof [claim 5] or the outer solid electrolyte interphase layer comprises 
Tanguy discloses electrografting of nitro-aryl groups on the surface of an electrode.  4-nitro-benzenediazonium-tetrafluoroborate salt                                 
                                    
                                        
                                            
                                                
                                                    N
                                                    
                                                        
                                                            O
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                    
                                                        
                                                            C
                                                        
                                                        
                                                            6
                                                        
                                                    
                                                    
                                                        
                                                            H
                                                        
                                                        
                                                            4
                                                        
                                                    
                                                    
                                                        
                                                            N
                                                        
                                                        
                                                            2
                                                        
                                                    
                                                
                                                
                                                    +
                                                
                                            
                                            
                                                
                                                    B
                                                    
                                                        
                                                            F
                                                        
                                                        
                                                            4
                                                        
                                                    
                                                
                                                
                                                    -
                                                
                                            
                                        
                                    
                                
                             was dissolved in the electrolyte and grafting was performed in situ (pg. 4772, Electrografting of nitro-aryl groups at Li1.1V3O8 surface).  The organic layer formed improves capacity retention and decreases the chemical reactivity of the material toward the electrolyte, the surface catalysed electrolyte decomposition being strongly inhibited (pg. 4775, Conclusion).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the concept of grafting nitro-aryl groups (e.g. 4-nitro-benzenediazonium) onto the surface of the electrode as taught by Tanguy to improve capacity retention and decrease the chemical reactivity of the material toward the electrolyte.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 16/703654 in view of US 2018/0175382 A1 (“Chou”).  As to any differences between the instant claims and those of the copending application, Chou is applied for the reasons discussed above.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Scott Carrico whose telephone number is (571)270-5504. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

Robert Scott Carrico
Primary Examiner
Art Unit 1727



/Robert S Carrico/Primary Examiner, Art Unit 1727